Implementation of the Single Euro Payments Area (SEPA) (debate)
The next item is the oral question to the Commission by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs, on the implementation of the Single Euro Payments Area (SEPA).
Mr President, I am speaking on behalf of the Committee on Economic and Monetary Affairs. Commissioner, the European Parliament, under the authority of our rapporteur, Mr Gauzès, has been very committed to ensuring that the legislative measures necessary for implementing the SEPA - Single Euro Payments Area - project come into existence.
When we drew up the accompanying legislation, the Directive on Payment Services, we asked ourselves some questions. We now realise that these questions were probably justified.
Now that this project is to be launched, we have some concerns, because we do not have the impression that the level of mobilisation, which it seems to me has nothing to do with the challenges of the crisis, has not quite materialised as it should have done.
The fact is, this project, which has received a great deal of support from those in the sector and from the legislator but which, above all, must provide a modern payment tool that is suited to the circumstances of our single currency, the euro, is in danger of not achieving the critical mass that it should have in order to be fully effective.
We are particularly concerned that the launch of the SEPA Direct Debit scheme, which is undoubtedly one of the most original aspects of this project, is running into some difficulties.
We feel that, in view of the Commission's responsibility, there are two questions to be asked. Firstly, how does the Commission intend to promote and support migration to the SEPA payment instruments? A timescale had been fixed, and it is obvious that it does not take all the practicalities into account. Secondly, is the Commission of the opinion that the migration of a critical mass of transactions to the SEPA instruments should have been achieved by 2010, and, if not, what should be done to achieve this?
When we adopted this legislation, we did not decide on a clear and binding end date for migration to the SEPA instruments. We think it is undoubtedly time to do so. We understand that some questions still remain about the compatibility of national systems with the SEPA system and about what is meant by definitive migration, but we feel that it is the Commission's responsibility to support the industry in finding solutions to the questions they still have.
Next, there is the matter of interchange fees, which clearly has been ignored or neglected, when, for many players, it is absolutely central to the success of the SEPA project. From this point of view, it sometimes seems that, among the various competent bodies, be they in the professional banking sector, the Internal Market and Services Directorate-General or the Directorate-General for Competition, we are passing the buck somewhat.
Perhaps it is part of the legislator's responsibility to talk with these players and to demand some sense of responsibility from them. We feel that, at this stage, we cannot call a consistent piece of legislation into question without supporting the market operators in their efforts to develop an alternative system. This is precisely the difficulty we have with this issue of interchange fees.
The Directorate-General for Competition has indicated, in some cases, that it considers this piece of legislation to be contrary to the competition rules, but then it believes that it is up to the industry to find an alternative solution. The fact is, the alternative solutions that exist at Member State level have not been tested by the Directorate-General for Competition. Therefore, there is no way of knowing whether the Directorate-General for Competition could support them, or whether some of the solutions are appropriate for the problems we face.
For example, imagine that financing an interchange system relied on penalties imposed under the legislation, that is to say, on errors committed. In practice, this would very often mean making the most vulnerable people pay, and that does not seem to me to be reasonable or socially just.
I therefore call on the Commission to take action on two important points: to fix an end date for migration and to help develop an alternative system or a system that is acceptable from the point of view of the rules of the Treaty on interchange.
Member of the Commission. - Mr President, first of all may I convey the regrets of Commissioner McCreevy for not being able to attend.
Well, this is indeed a long question but I believe both the question and the draft resolution on SEPA implementation correctly identify the key issues we need to resolve to make a success of SEPA.
The first question asks how the Commission intends to promote and foster migration to SEPA instruments.
SEPA is primarily a market-driven project, but given the substantial benefits to the wider economy, the Commission has sought to encourage SEPA migration, for example by acting as a catalyst to raise the political profile of SEPA through our SEPA Progress Report and by encouraging early migration by public authorities. And, also, by striving itself to be an early adopter of SEPA. And finally, as announced in last week's Commission proposal 'Driving European Recovery', by coming forward with proposals to ensure that the full benefits of SEPA are realised.
The second question asks if a critical mass of payments will have migrated by the end of 2010. Clearly we favour rapid migration to keep extra costs during migration to a minimum. Although the SEPA Credit Transfer (SCT) has been successfully launched, less than 2% of payments have migrated. Furthermore, the Sepa Direct Debit will only be launched later this year. So the current pace of migration is too slow to attain critical mass migration by 2010.
The third question was on the necessity of a clear and binding end date. We see the strong merits of fixing an end date and, of course, 2012 does not seem unreasonable. However, for many Member States this remains a very sensitive question. We therefore favour establishing a clear process to examine this question, by collecting information on the impact of an end date on different stakeholders and launching a meaningful debate with them.
This could pave the way for some political endorsement and, if needed, a possible legislative proposal, for example, at the end of the year.
Your fourth question asks how to enhance legal certainty for the SEPA Direct Debit in relation to the MIF and existing mandates.
We need a temporary solution to the business model problem to provide legal clarity and get the SEPA Direct Debit successfully launched. That is why the Commission fully supports the efforts of Parliament and the Council to find a temporary solution within the context of the revision of the Regulation on cross-border payments.
The Commission also supports the continued legal validity of existing national direct debit mandates under SEPA migration. However, this is a legal matter for national authorities to solve, for example, by using the opportunity provided by the Payment Services Directive's implementation.
The fifth question related to how the Commission is tackling the MIF issue for card payments.
This work is progressing primarily through the Commission's assessment under the competition rules of the two major international card schemes, namely MasterCard and Visa.
On 19 December 2007, the Commission decided that the MasterCard MIFs for cross-border card payments with MasterCard and Maestro branded consumer credit and debit cards were not compatible with the competition rules. MasterCard is appealing the Commission's decision.
In March 2008, the Commission opened proceedings to establish whether Visa Europe's MIF constitutes an infringement of Article 81. Discussions with Visa are ongoing as well.
The Commission seeks to maintain a level playing field for MasterCard and Visa Europe as well as for the other payment card schemes which might emerge in the future.
Your penultimate question asks if the Commission should propose a concrete solution to the MIF issue. In a market economy, it is incumbent upon industry to propose an appropriate business model. In relation to cards, as I have said, discussions are ongoing with Mastercard and Visa. In relation to SEPA direct debit, the Commission is willing to assist industry by providing urgent guidance within the framework of a sustained dialogue with the banking industry and on the basis of contributions by the relevant market actors. This guidance should be provided by November 2009 at the latest.
And your final question asks what specific measures the Commission intends to propose to make sure that SEPA migration does not lead to a more expensive payment system.
In the Commission's opinion, this should not happen. Firstly, SEPA should foster competition and increase operational efficiency through economies of scale - both producing downward price pressure.
Secondly, SEPA should also increase transparency, which will limit cross-subsidisation and hidden pricing, although optically, some users may perceive the switch from high hidden pricing to low visible pricing as a price increase. Here, clear communication by banks will be important.
Third, the Commission is carefully monitoring the impact of SEPA on customers by launching studies.
Finally, we agree that there is concern that efficient national debit card schemes may be replaced by more expensive alternatives. However, there are initiatives that could develop into a new pan-European debit card scheme and an overall backstop is provided by the existing powers of EU and national competition authorities.
Therefore, in conclusion, SEPA should result in a more efficient payment system and adequate safeguards under EU and national competition policy exist.
I therefore very much welcome this Resolution and Parliament's strong support for SEPA.
Mr President, Commissioner, ladies and gentlemen, much has just been said about what has become of this Payment Services Directive for which I was Parliament's rapporteur and which was adopted at first reading in 2007.
The purpose of this directive was, among other things, to give the various banking institutions, grouped within the EPC, the legal instruments necessary for the implementation of SEPA. A European regulation has therefore been adopted for bank cards, credit transfers and direct debits.
SEPA is an integrated market for payment services in euros where there will be no difference between cross-border payments and national payments. This situation will have benefits both for the banking sector and for consumers.
As you said, the Commission has committed itself to ensuring that migration to the SEPA instruments does not result in a more expensive payment system for the citizens of the European Union.
Since the adoption of this report, migration to SEPA has progressed very slowly, much too slowly. On 1 October 2008, only 1.7% of transactions were made by way of the SEPA Credit Transfer format.
That is why, today, we are approving the European Parliament resolution calling on the Commission to fix an end date for migration to SEPA products. This date must not be later than 31 December 2012, after which date all payments in euros should be made using the SEPA standards.
Before this migration can take effect, however, the sensitive problem, the sensitive issue of multilateral interchange fees, needs to be resolved. These fees should not be abolished. Payment services are a commercial activity. It is legitimate to cover costs and keep a profit margin for participants.
On the other hand, opacity or arbitrariness should be avoided. It is therefore appropriate for the Commission to lay down guidelines with respect to the application of these interchange fees.
In order to have more legal certainty, these guidelines must be known before the SEPA system for direct debits is launched. Without this legal certainty, banks in many countries might not launch the direct debit system, and this could bring implementation of SEPA to a halt.
The Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament have tabled very similar amendments along these lines for tomorrow's vote. Obviously, we hope that they will be taken into consideration.
(LT) At this difficult time, it is very important to find possible sources of economic growth. The development of our European financial market is exactly such a source of possible growth for the European economy. In this instance, we are talking about the payment market, and it is regrettable that the decisions we have taken are being implemented rather slowly. Technical possibilities of banks are usually cited as the main reason, as these are mostly technical solutions, but I would like to say that technical modernisation of banks is in the interest of the banking sector and the banks themselves and, in this way, they can modernise their market, their payment systems and increase their profits. Therefore, it is very important that Member States implement the Single Euro Payments Area implementation plan with more determination.
(DE) Mr President, ladies and gentlemen, we know that the Single Euro Payments Area represents a genuine challenge to small and medium-sized enterprises. They have recently been working very intensively with the credit card system and the prices and costs which result from these systems differ greatly. I believe that the required degree of transparency is not present here.
It is precisely during a crisis that we need commensurate support for business. It must be possible to improve the creditworthiness of companies by reducing costs, because then, of course, they can get access to credit again. I think that the SEPA would be a good instrument here. It should be implemented as quickly as possible in order to achieve a situation where not only can small and medium-sized enterprises work cheaply and efficiently, but where this also applies to transactions between small and large businesses.
Member of the Commission. - Mr President, I would like to thank the Committee on Economic and Monetary Affairs and its Chair, Mrs Berès, for this debate. The Commission welcomes Parliament's support for SEPA, which is not only a self-regulatory initiative, but also a major public policy initiative reinforcing economic and monetary union as well as the Lisbon agenda. Parliament and the Commission clearly share the same vision and the same goal for SEPA.
Let me, however, recall three important points. Firstly, as mentioned earlier, the Commission has been very active in helping to drive forward the SEPA migration process, in particular, by putting pressure on public authorities to be early adopters. We will relentlessly continue our efforts as a SEPA catalyst.
Secondly, although we share Parliament's interest for an end date for SEPA, we do not believe that the time is right to carve an end date in stone. We have put a process in motion and are convinced that a lot of ground work is needed before such a commitment can be envisaged.
Thirdly, I can confirm that the Commission will provide guidance on the compatibility of multilateral, interbank remuneration with competition rules. We know there is little time left before the entry into force of the SEPA direct debit, and that our guidance should therefore be available before November 2009. However, let me insist on one point: that guidance can only be provided subject to the industry supplying us first with concrete ideas for possible business models.
I have received one motion for a resolution tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, 12 March 2009.